 

January 3, 2003

 

Mr. Chip Brewer

Adams Golf, Ltd.

2801 East Plano Parkway

Plano, Texas 75074

 

 

RE: Loan and Security Agreement dated as of March 27, 2001 (the “Loan
Agreement”) between General Electric Capital Corporation, as lender (“Lender”),
and Adams Golf, Ltd. as borrower (the “Borrower”)

 

Dear Mr. Brewer:

 

This is to confirm our recent telephone conversations during which Lender and
Borrower agreed that it would be mutually beneficial to terminate their
respective obligations under the Loan Agreement.

 

Lender hereby confirms that as of the date of this letter, all Obligations (as
defined in the Loan Agreement) of Borrower under the Loan Agreement have been
paid in full.  Upon receipt by Lender of a copy of this letter signed by the
Borrower acknowledging that any and all commitments of Lender under the Loan
Agreement have been terminated, (a) all of the Lender’s security interests in,
security titles to and other liens on the collateral pledged to Lender by
Borrower to secure the Obligations (the “Collateral”) will be automatically
terminated and released, and (b) the Lender will execute, or authorize the
filing of (as applicable law may require) any and all Uniform Commercial Code
financing statement terminations, mortgage releases and other such lien release
documents as the Borrower or the Buyer may request in order to evidence or
otherwise give public notice of such collateral terminations and releases
related to the Collateral (provided, however, that any and all such termination
statements, mortgage releases and other such documents shall be prepared and
recorded at the Borrower’s expense).  Lender hereby further confirms that
notwithstanding any contrary provision of the Loan Agreement, Borrower shall not
be obligated to pay any Prepayment Fee (as defined in the Loan Agreement) or
similar early termination fee as a result of the agreement by the parties to
terminate the Loan Agreement.

 

For and in consideration of the Lender’s agreements and waivers contained
herein, Borrower hereby forever releases and discharges the Lender, its
officers, directors, employees, agents, representatives, successors and assigns
(collectively, the “Released Parties”) from any and all claims, causes of action
and damages of any nature whatsoever, known or unknown, which such person or
entity ever had, now has or might hereafter have against the Lender which
relates, directly or indirectly, to the Loan Agreement or the transactions
related thereto.

 

     

 

--------------------------------------------------------------------------------

Lender hereby requests that Borrower acknowledge its receipt and acceptance of
and agreement to the terms and conditions set forth in this letter by signing a
copy of it in the appropriate space indicated below and returning it to Lender. 
This letter shall not become effective unless and until it is so accepted and
agreed to by Borrower and returned to Lender.  Delivery of a photocopy or
telecopy of an executed counterpart of this letter shall be effective as
delivery of a manually executed original counterpart of this letter.

 

                                                Very truly yours,

 

                                                GENERAL ELECTRIC CAPITAL
CORPORATION

 

                                                By: /S/ VINCENT
DONAHUE                     

                                                Name: Vincent
Donahue                              

 

                                                Title: Duly Authorized Signatory

 

The undersigned hereby acknowledges its receipt and acceptance of and agreement
to the terms and conditions of this letter:

 

ADAMS GOLF LTD.

 

 

By:  /S/ OLIVER G. BREWER                

 

Name: Oliver G. Brewer                           

 

Title: CEO                                                   

 

     

 

--------------------------------------------------------------------------------